In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑1731  
UNITED  STATES  OF  AMERICA,  
                                                               Plaintiff-­‐‑Appellee,  
                                         v.  

JAMES  A.  THOMAS,  
                                                          Defendant-­‐‑Appellant.  
                          ____________________  

           Appeal  from  the  United  States  District  Court  for  the  
           Northern  District  of  Indiana,  Fort  Wayne  Division.  
          No.  1:11-­‐‑CR-­‐‑22-­‐‑TLS  —  Theresa  L.  Springmann,  Judge.  
                          ____________________  

     ARGUED  FEBRUARY  24,  2016  —  DECIDED  MARCH  8,  2016  
                   ____________________  

   Before   EASTERBROOK,   ROVNER,   and   HAMILTON,   Circuit  
Judges.  
     EASTERBROOK,   Circuit   Judge.   James   Thomas   pleaded  
guilty   to   possessing   cocaine   with   intent   to   distribute   and  
was  sentenced  to  235  months’  imprisonment—a  term  below  
the  Guideline  range  of  292  to  365  months  for  someone  with  
his   criminal   history   who   distributed   as   much   cocaine   as   he  
did.   His   appeal   does   not   contest   the   length   of   his   sentence  
but   does   maintain   that   the   procedure   the   judge   used   to   ar-­‐‑
2                                                                 No.  15-­‐‑1731  

rive   at   the   sentence   violated   the   Due   Process   Clause   of   the  
Fifth  Amendment.  
   The   district   judge   arrived   at   the   sentence   after   a   multi-­‐‑
step   procedure   that   the   parties   agree   is   the   norm   in   her  
court:  
      1.   The   probation   officer   prepared   a   presentence   re-­‐‑
           port,  which  was  given  to  counsel.  Fed.  R.  Crim.  P.  
           32(d),  (e).  
      2.   Counsel   for   both   the   defendant   and   the   prosecu-­‐‑
           tion   submitted   written   responses,   outlining   areas  
           of   agreement   and   disagreement   with   the   proba-­‐‑
           tion   officer’s   conclusions   and   recommendations.  
           Fed.   R.   Crim.   P.   32(f).   Counsel   also   made   recom-­‐‑
           mendations   about   the   appropriate   sentence.  
           Thomas   objected   to   the   PSR’s   calculation   of   rele-­‐‑
           vant  conduct  (the  quantity  of  cocaine  for  which  he  
           was   accountable);   he   also   requested   a   sentence  
           lower  than  the  Guideline  range.  
      3.   Next   the   judge   held   a   telephonic   conference   to  
           discuss   how   to   proceed.   At   this   conference,   de-­‐‑
           fense   counsel   and   the   prosecutor   agreed   that   no  
           witnesses  would  be  called  at  sentencing.  Thomas’s  
           lawyer  withdrew  all  objections  to  the  PSR’s  calcu-­‐‑
           lation   of   the   Guideline   range   but   maintained   his  
           request  for  a  below-­‐‑Guideline  sentence.  
      4.   Counsel   promptly   filed   papers   memorializing   the  
           positions   they   had   taken   during   the   telephonic  
           conference.  
      5.   Two   days   after   the   telephonic   conference—and   a  
           week   before   the   date   set   for   sentencing—the   dis-­‐‑
No.  15-­‐‑1731                                                                   3  

         trict   court   issued   a   short   opinion   that   both   sum-­‐‑
         marized  the  extent  of  consensus  at  the  conference  
         (for  example,  the  parties’  agreement  that  evidence  
         would  not  be  presented  on  the  day  of  sentencing)  
         and   tentatively   approved   Thomas’s   request   for   a  
         below-­‐‑Guideline  sentence.  The  judge  wrote  that  it  
         was   appropriate   to   sentence   Thomas   as   if   the  
         Guideline   range   were   two   levels   lower   than   the  
         one   the   PSR   had   calculated   (i.e.,   as   if   the   range  
         were   235   to   293   months).   The   judge   mentioned  
         Thomas’s   age   as   the   principal   reason   for   this   re-­‐‑
         duction.   He   was   67   at   the   time,   and   the   judge  
         thought   him   a   reduced   recidivism   risk   after   a  
         lengthy  sentence,  even  though  his  record  (and  his  
         age  at  the  time  of  the  offense)  demonstrate  that  he  
         is   a   career   criminal.   The   opinion   stressed   that   the  
         conclusion   is   tentative   and   that   the   sentence  
         would  be  set  only  after  proceedings  in  court.  
    6.   With   the   defendant   present,   the   judge   listened   to  
         arguments   from   counsel,   heard   allocution   from  
         Thomas   (Rule   32(i)(4)),   and   pronounced   a   sen-­‐‑
         tence   of   235   months’   imprisonment.   Neither  
         Thomas   nor   his   lawyer   asked   the   judge   to   recon-­‐‑
         sider   anything   covered   in   her   opinion   of   a   week  
         prior,   though   they   did   ask   for   a   sentence   lower  
         than  235  months.  The  judge  also  sentenced  Thom-­‐‑
         as   to   eight   years   of   supervised   release,   subject   to  
         nine   conditions.   These   conditions   had   been   pro-­‐‑
         posed   by   the   PSR,   and   Thomas   did   not   object   to  
         any   of   them   in   writing   (step   2),   at   the   telephonic  
         conference  (step  3),  or  at  sentencing.  
4                                                                  No.  15-­‐‑1731  

     In  this  court,  Thomas  contends  that  steps  3  and  5  violate  
the  Due  Process  Clause,  principally  because  he  was  not  pre-­‐‑
sent   during   these   stages.   He   does   not   contend   that   the   dis-­‐‑
trict  judge  departed  from  Fed.  R.  Crim.  P.  32,  which  specifies  
requirements   for   sentencing.   Nor   does   he   contend   that   the  
judge   violated   Fed.   R.   Crim.   P.   43(a)(3),   which   requires   the  
defendant’s   presence   at   sentencing.   Thomas   was   in   court,  
and  exercised  his  opportunity  to  address  the  judge  personal-­‐‑
ly,  on  the  day  of  sentencing,  and  the  judge’s  earlier  opinion  
(step  5)  specified  that  nothing  it  contained  was  definitive.  
    As  far  as  we  have  been  able  to  discover,  no  federal  court  
ever  has  held  or  even  suggested  that  there  is  anything  prob-­‐‑
lematic  about  a  telephonic  conference  to  discuss  what  issues  
need  resolution  in  open  court,  or  that  a  judge  is  forbidden  to  
resolve   on   paper   issues   that   can   be   resolved   in   advance   of  
sentencing.  Rule  43(b)(3)  says  that  a  defendant’s  presence  is  
not   required   for   the   consideration   of   legal   issues.   Judges  
regularly  hear  argument  and  rule  on  issues  such  as  the  suffi-­‐‑
ciency   of   the   indictment   (Rule   12(b)(3)(B))   and   contested  
matters   such   as   discovery   (Rule   16)   outside   the   defendant’s  
presence.  
    The   Due   Process   Clause   covers   civil   litigation   as   well   as  
criminal  proceedings  (it  deals  with  deprivations  of  “life,  lib-­‐‑
erty,  or  property”),  and  no  one  believes  that  a  judge  violates  
the   Due   Process   Clause   in   a   civil   suit   by   receiving   submis-­‐‑
sions   from   counsel   (step   3)   or   issuing   tentative   opinions  
(step   5).   Indeed,   civil   cases   can   be   finally   resolved   under  
Fed.  R.  Civ.  P.  12(b)(6)  or  Fed.  R.  Civ.  P.  56  without  the  liti-­‐‑
gants  ever  seeing  the  judge.  Criminal  defendants  are  entitled  
under  the  Due  Process  Clause  to  be  present  when  that  is  es-­‐‑
sential   to   “a   fair   and   just   hearing”,   United   States   v.   Gagnon,  
No.  15-­‐‑1731                                                                5  

470  U.S.  522,  526  (1985),  but  representation  by  counsel  suffic-­‐‑
es  when  presenting  legal  arguments  to  a  judge  and  discuss-­‐‑
ing   what   issues   require   hearings.   Criminal   defendants   also  
enjoy   protection   under   the   Public   Trial   Clause   of   the   Sixth  
Amendment,   but   at   oral   argument   Thomas’s   lawyer   dis-­‐‑
claimed  any  reliance  on  the  Sixth  Amendment.  
     If  the  conference  (step  3)  was  problematic,  what  are  we  to  
make   of   the   distribution   of   the   presentence   report   (step   1)  
and   counsels’   written   submissions   (steps   2   and   4)?   Thomas  
was  not  present  for  any  of  those  steps  either.  He  was,  how-­‐‑
ever,  represented  by  counsel,  and  he  has  not  contended  that  
his   lawyer   disobeyed   any   of   his   instructions   concerning  
what   arguments   to   advance   or   withdraw.   If   counsel   may  
make   arguments   on   paper   (step   2),   what   sense   would   it  
make   to   forbid   discussion   of   those   submissions   (step   3)   to  
see  whether  an  evidentiary  hearing  was  essential?  This  court  
heard   oral   argument   from   counsel   without   Thomas’s   pres-­‐‑
ence;   as   that   procedure   is   compatible   with   the   Due   Process  
Clause,  why  would  the  telephonic  conference  not  be?  
    We  don’t  understand  how,  even  in  principle,  a  defendant  
could  be  present  for  the  preparation  of  the  opinion  (step  5),  
something   the   judge   did   in   chambers   over   the   course   of  
hours   or   days.   If   the   judge   may   prepare   such   an   opinion   in  
chambers,   as   she   may,   see   United   States   v.   Burton,   543   F.3d  
950,  953  (7th  Cir.  2008),  what  could  be  wrong  with  releasing  
that  opinion  through  the  clerk’s  office  a  week  before  sentenc-­‐‑
ing?  A  judge  could  delay  release  until  sentencing  begins  and  
the   defendant   is   in   court,   but   that   would   harm   rather   than  
help  the  defense.  Releasing  the  opinion  a  week  earlier  allows  
both  the  defense  and  the  prosecution  to  tailor  their  presenta-­‐‑
tions  to  the  judge’s  thoughts.  No  surprises  means  not  only  a  
6                                                                    No.  15-­‐‑1731  

presentation   more   helpful   to   the   judge   but   less   potential  
need   to   recess   the   sentencing   (grant   a   continuance,   in   law-­‐‑
yer-­‐‑speak)  to  deal  with  surprises.  
    More   than   that:   Thomas   does   not   contend   that   it   would  
violate  the  Due  Process  Clause  for  a  judge  to  think  the  prop-­‐‑
ositions   contained   in   the   opinion.   No   judge   arrives   at   sen-­‐‑
tencing   with   an   empty   head.   The   opinion   issued   at   step   5  
gives   both   sides   potentially   valuable   information   about   the  
judge’s  thoughts  without  compromising  the  need  to  keep  the  
judge’s   mind   open   to   new   information.   See   United   States   v.  
Dill,   799   F.3d   821,   825   (7th   Cir.   2015).   Similarly,   oral   argu-­‐‑
ment  in  a  court  of  appeals  allows  counsel  to  hear  judges’  ten-­‐‑
tative  thoughts  and  to  address  them  before  it  is  too  late.  We  
cannot  conceive  how  the  Due  Process  Clause  would  forbid  a  
judge   to   notify   counsel   about   thoughts   entertained   on   the  
way  to  decision.  
     The   Due   Process   Clause   requires   notice   and   an   oppor-­‐‑
tunity   for   a   hearing.   See,   e.g.,   Jones   v.   Flowers,   547   U.S.   220  
(2006).   The   procedure   the   district   judge   used   gave   Thomas  
more  notice  than  Rule  32  requires,  and  more  opportunities  to  
be  heard  than  Rules  32  and  43  require.  It  eliminated  any  dis-­‐‑
pute   about   the   terms   of   supervised   release,   which   have   be-­‐‑
deviled   district   courts   (and   this   court)   in   recent   years.   See,  
e.g.,   United   States   v.   Orozco-­‐‑Sanchez,   No.   15-­‐‑1252   (7th   Cir.  
Feb.   26,   2016);   United   States   v.   Kappes,   782   F.3d   828   (7th   Cir.  
2015).   The   early   announcement   of   an   inclination   to   deduct  
two  offense  levels  allowed  everyone  to  prepare  for  a  focused  
argument   on   just   where   in   the   235-­‐‑   to   293-­‐‑month   range   the  
sentence  should  fall,  without  extinguishing  the  prosecutor’s  
opportunity  to  argue  for  a  sentence  higher  than  293  months  
or   the   defense’s   opportunity   to   ask   for   fewer   than   235  
No.  15-­‐‑1731                                                                      7  

months.   Both   sides   used   that   opportunity.   The   procedure  
made   everyone   better   off.   Philosophers   and   economists  
might   call   it   a   Pareto-­‐‑superior,   if   not   a   Pareto-­‐‑optimal,   ap-­‐‑
proach  to  sentencing.  Other  district  judges  may  deem  it  wor-­‐‑
thy  of  emulation;  it  is  enough  for  us  to  call  it  constitutional.  
                                                                         AFFIRMED